Silva, J.
The defendant files this claim of appeal from a decision of a trial judge affirming a responsible finding of the Clerk Magistrate. The appellant claims to be aggrieved by the fact that the Trial Justice insisted that he disclose his occupation which is that of courier and that such disclosure prejudiced his trial. We are not prepared to say that as a matter of law, the judge was prejudiced by the fact that the defendant was a courier.
The appellant appeared pro se and as a courier is certainly expected to be aware of the decision in Reading Police Department v. Murray, 1988 Mass. App. Div. 193. Since the citing police officer did not appear at the hearing before the Cleric Magistrate and he was found responsible solely on the citation, the Trial Court’s finding of responsible is vacated. The citation is dismissed.
So Ordered..